DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 1/6/2021. Claims 1-2, 4-7, 9, 11-12, 14-20, 22-34 are pending and have been examined. Claims 3, 8, 10, 13, 21 are cancelled. New claims 23-34 are added.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-2, 4-7, 9, 11-12, 14-20, 22-34 are allowable. The following is the examiner’s statement of reason for allowance: The closest prior art of record cited are: Hansen (US 20050141737; Title: Hearing aid and a method for enhancing speech intelligibility), Gao (US 20130218578; Title: System and Method for Mixed Codebook Excitation for Speech Coding), Ramo (US 20030014249; Title: Method and system for line spectral frequency vector quantization in speech codec) and Munday (US 5133013; Title: Noise reduction by using spectral decomposition and non-linear transformation). Further references include: Parvaneh Janbakhshi, et al., “PATHOLOGICAL SPEECH INTELLIGIBILITY ASSESSMENT BASED ON THE SHORT-TIME OBJECTIVE INTELLIGIBILITY MEASURE,” ICASSP, 2019 and Asger Heidemann Andersen, et al. “A NON-INTRUSIVE SHORT-TIME OBJECTIVE INTELLIGIBILITY MEASURE,” ICASSP 2017. Detailed reasons for previous limitation rejections can be found in the previous Office actions.
None of the references either alone or in combination teaches the specific limitations recited in the claims. 
the reference speech signal is actually a “quantized” version of the original input noisy speech signal, such as by a CELP (Code-Excited Linear Predictive) or MELP (Mixed-Excitation Linear Predictive) type speech coder, where as Gao teaches consisting of a speech (pulse) codebook and a random (noise) codebook as the claim states, “the hearing device is configured to decompose the first input signal into a first representation of the first input signal based on one or more characterization blocks of a speech codebook, and/or based on one or more characterization blocks of a noise codebook, and wherein the hearing device is configured to determine a reference speech signal based on the first representation ..”
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		3/5/2021Primary Examiner, Art Unit 2659